DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2016/0368364 A1).
Regarding claim 1, Aoki discloses a horn (Fig. 4A, 24); a bumper cover (Fig. 1, 12); an inner grille (Fig. 1, inner portion of 18) disposed between the horn and the bumper cover (Fig. 1 illustrates 18 between cover of bumper 12 and horn 24), and a megaphone (Fig. 4A, 34 and para. [0050]) including a megaphone wall (Fig. 4A, 38) defining a megaphone opening (Fig. 4A, 36a of 36) extending along a direction along which the horn and the bumper cover are aligned, wherein a first opening end (Fig. 4A, 39) of the megaphone opposes the horn, a second opening end (Fig. 4A, 30 and para. [0030]) of the megaphone opposes the bumper cover, and the megaphone is integrated with the inner grille.  
As to claim 2, Aoki discloses wherein the second opening end (30) of the megaphone is hidden by the bumper cover when viewed from a front of the vehicle body (Fig. 1 illustrates a cover of a bumper 12 which will effectively hide the second opening end 30 illustrated in figure 4A).  
Regarding claim 3, Aoki discloses wherein a space is provided between the bumper cover and the inner grille (Fig. 1 illustrates the claimed space between the cover of 12 and the inner portion of 18).  
As to claim 4, Aoki discloses wherein a cross-sectional shape of the megaphone opening (36a) in a cross section that is perpendicular to the direction along which the horn and the bumper cover are aligned is round (para. [0033] describes “the circular opening edge 36 a of the circular opening”, i.e. the shape of the megaphone opening is round).  
Regarding claim 5, Aoki discloses wherein a cross-sectional area of the megaphone opening (36/36a) in a cross section that is perpendicular to the direction along which the horn and the bumper cover are aligned monotonically increases from the first opening end toward the second opening end (para [0027] describes “a larger diameter”, i.e. an increase from the first opening end to the second opening end exists).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (JP 2004330852A), as cited by Applicant.
Regarding claim 1, Fujii discloses a horn (Fig. 11, 14 and Fig. 14, 102); a bumper cover (Fig. 1, cover of 5 and Fig. 14, 101); an inner grille (Fig. 9, 3) disposed between the horn and the bumper cover (Fig. 9 illustrates 32 disposed between the horn 14 and the bumper cover above 32), and a megaphone (Fig. 9, 94 and para. [0017] disclose “guiding a horn sound forward”, i.e. a megaphone exists) including a megaphone wall (Fig. 9, 9A) defining a megaphone opening (Fig. 9, opening portion in front of and above the horn 14) extending along a direction along which the horn and the bumper cover are aligned, wherein a first opening end (see Fig. 9 reproduced below which illustrates the first opening end that opposes the horn) of the megaphone opposes the horn, a second opening end (Fig. 9, 97) of the megaphone opposes the bumper cover, and the megaphone is integrated with the inner grille.  

[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    781
    800
    media_image1.png
    Greyscale

As to claim 2, Fujii discloses wherein the second opening end (97) of the megaphone is hidden by the bumper cover when viewed from a front of the vehicle body (Fig. 9 illustrates 97 which is behind the bumper cover and therefore hidden when viewed from the front of the vehicle body).  
Regarding claim 3, Fujii discloses wherein a space (Fig. 1 illustrates the cover of bumper 5 and the grille 3 and the disclosure describes a grille cover 9 which will be positioned in a space between the bumper 5 and the inner grille 3) is provided between the bumper cover and the inner grille.  
As to claim 4, Fujii discloses wherein a cross-sectional shape of the megaphone opening (Fig. 9, opening portion in front of the horn 14) in a cross section that is perpendicular to the direction along which the horn and the bumper cover are aligned is round (para. [0017] describes a “predetermined width necessary for passing the sound of the horn 14”, i.e. the width will be round to accommodate the alignment of the horn).  
Regarding claim 5, Fujii discloses wherein a cross-sectional area of the megaphone opening in a cross section that is perpendicular to the direction along which the horn and the bumper cover are aligned monotonically increases from the first opening end toward the second opening end (Fig 9 above illustrates the increase from the first opening to the second opening).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aizawa et al. (US 2017/0050509 A1) disclose a front end structure for a vehicle body that includes a horn, a bumper and a grille portion disposed between the horn and the bumper portion with effective components that ensure the sound propagated downward and forward will be ensured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/September 22, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612